           Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 1 of 6




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00243-DAD-BAM

12                                Plaintiff,            STIPULATION TO CONTINUE MARCH 10,
                                                        2021 STATUS CONFERENCE TO JUNE 9, 2021;
13                                                      AND ORDER

14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   LOUIE SANTIAGO SEJA, JR.,

17                                Defendant.

18
19

20          This case is set for a status conference on December 9, 2020. Dkt. 24. On April 17, 2020, this
21 Court issued General Order 617, which suspended all jury trials in the Eastern District of California

22 scheduled to commence before June 15, 2020, and allowed district judges to continue all criminal

23 matters to a date after June 1. This and previous General Orders were entered to address public health

24 concerns related to COVID-19. On May 13, 2020, this Court issued General Order 618, which

25 superseded General Order 617 and extended the court’s “judicial emergency for an additional one-year
26 period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28                                                      1
            Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 2 of 6




 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25 ///
26 ///

27 ///

28                                                         2
           Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 3 of 6




 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 4 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 5 (noting any pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 8 United States Attorney Brian W. Enos, counsel for the government, and Galatea R. DeLapp, counsel for
 9 defendant Louie Santiago Seja, Jr. (“defendant”), that this action’s Wednesday, March 10, 2021 status

10 conference be continued to Wednesday, June 9, 2021, at 1:00 p.m. The parties likewise ask the court

11 to endorse this stipulation by way of formal order.

12          The parties base this stipulation on good cause. Specifically,

13          1. The parties began substantively discussing the parameters of a potential resolution of this

14              case in advance of trial last year. On this end, counsel for the government advised defense

15              counsel that he expected to have a draft plea agreement delivered to the defense by August

16              2020 and, after working through other previously unexpected and reactive cases, sent defense

17              counsel the government’s plea offer in September 2020.

18          2. In determining its response to the government’s plea offer and pursuant to relevant

19              provisions of the Adam Walsh Act, defense counsel was able to work with an agent of

20              Homeland Security Investigations’ (“HSI”) Fresno office to schedule a date and time by

21              which to analyze the electronic evidence in this case. This analysis has since been

22              completed, and pursuant to the same counsel for both parties thereafter discussed the

23              electronic evidence in this case, and how such evidence may impact the contours of a

24              potential plea agreement.

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
         Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 4 of 6




 1       3. After the aforementioned discussions, counsel for the government determined that he

 2          likewise needed to revisit the electronic evidence in this case, which remains at HSI’s Fresno

 3          office. When trying to schedule such a visit roughly two weeks ago, he learned that someone

 4          at HSI Fresno tested positive for COVID, and no one was allowed in its offices both the

 5          week prior to last week, as well as last week. This case’s lead agent, however, advised

 6          within the past 24 hours that the office is expected to re-open with people allowed inside this

 7          week. In light of the above, counsel for the government expects to be able to re-analyze

 8          electronic evidence in this case, with defense counsel’s questions and concerns raised about

 9          the same in-mind, within the next week to ten days.

10       4. Counsel for the government has originally anticipated trying to re-analyze the electronic

11          evidence in this case roughly a month ago, but a previously unexpected reactive case to

12          which he was assigned that involved a complicated set of facts and evidence located in three

13          time zones (as well as other matters), prevented him from doing so.

14       5. Defendant is currently housed in the Fresno County jail. Although he has recovered from

15          previously contracting the COVID-19 virus, it remains difficult for defense counsel to

16          arrange to timely speak with him in confidence, and these discussions will need to continue

17          after the aforementioned forensic review is completed. The parties nevertheless will

18          endeavor to meaningfully continue with their efforts at resolving this matter prior to the

19          continued status conference, through the point of being able to advise the court whether the

20          matter can be set for a change of plea, or alternatively should be set for trial, by that date.

21       6. The parties therefore stipulate that the period of time from March 10, 2021, through June 9,

22          2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

23          (iv) because it results from a continuance granted by the Court at the parties’ request on the

24          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

25 ///
26 ///

27 ///

28                                                     4
         Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 5 of 6




 1           best interest of the public and the defendant in a speedy trial.

 2 IT IS SO STIPULATED.

 3   Dated: March 1, 2021                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
 4
                                                    By: /s/ Brian W. Enos
 5                                                      Brian W. Enos
                                                        Assistant United States Attorney
 6

 7                                                      (As authorized 3/1/21)
 8 Dated: March 1, 2021                          By:    /s/ Galatea R. DeLapp
                                                        Galatea R. DeLapp, Esq.
 9                                                      Attorney for Defendant
                                                        Louie Santiago Seja, Jr.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                     5
           Case 1:19-cr-00243-DAD-BAM Document 29 Filed 03/02/21 Page 6 of 6




 1                                                 ORDER

 2          IT IS ORDERED that the status hearing currently set for March 10, 2021, at 1:00 pm is

 3 continued until June 9, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from March 10, 2021, through June 9,

 5 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
        Dated:    March 2, 2021                              /s/ Barbara   A. McAuliffe            _
12                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       6
